DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2017/0079343) in view of Hunts (US 2013/0111710). 
In regard to claim 1, Chen teaches a head garment comprising: a base section (11) defining an enclosed face opening having a base perimeter, the base perimeter having an upper portion and a lower portion (figures 1-3); a base piping (22) attached to and extending along at least a portion of the base perimeter, the base piping defining a base elongated cavity (see piping formed by 22); a plurality of first elongated magnet (221) oriented inside the base elongated cavity (figures 1-4), each of said plurality of first elongated magnets having a length and a width (paragraphs 0018-0019 and 0020-0023); a face section having a face perimeter (see figures);wherein a portion of the face perimeter is affixed to a corresponding portion of the base perimeter (Chen: figures 1-4, identifiers 13 and 14: paragraph 0021); a face piping (21) attached to and extending along at least a portion of the face perimeter (see piping formed by 21), the face piping defining a face elongated cavity (figures 1-4: paragraphs 0018-0019 and 0020-0023); a plurality of second elongated magnet (211) oriented inside the face elongated cavity (figures 1-4), said at least one first elongated magnet having a length and a width (paragraphs 0018-0019 and 0020-0023); and wherein each of the plurality of first elongated magnets (221) in the base elongated cavity are configured to magnetically attach to a corresponding magnet in the plurality of second elongated magnets in the face elongated cavity (211) to extend the face section over at least a portion of the face opening and magnetically seal the face section to the base section (see paragraph 0020 and the hermitic seal that is formed by the magnets).
However, Chen fails to teach the plurality of magnets in the face and base cavity comprising two end magnets and a plurality of internal magnets, wherein each of the plurality of internal magnets in the base elongated cavity comprise two long edges and two short edges, and wherein each of the plurality of internal magnets in the base and face elongated cavity are magnetically attached to adjacent ones of the plurality of first elongated magnets along both of the two short edges of the internal magnet, such that the plurality of first and second elongated magnets forms a continuous malleable barrier within the base and face elongated cavity.
Hunts teaches a magnet array comprising a plurality of magnets magnetically attached to each other to form a linear array (see figures 8A and 8B; paragraph 0052 detailing that the assembly can be a plurality of magnets magnetically linked end-to-end). The magnets in the array have a length and a width, with the length being longer than the width (see magnets in figures 8A and 8B). Further, Hunts teaches end magnets (top and bottom magnet of the array) and a plurality of internal magnets there between (middle magnets) (figures 8A, 8B: bottom of paragraph 0052). The magnetic array of Hunts allows the two short edges of the adjacent magnets to magnetically attach to one another, such that the plurality of array of magnets when attached to another array of magnets forms a continuous malleable barrier there between (see figures 8A, 8B; paragraph 0052).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the magnetic fastening arrangement of Chen with the magnetic array arrangement as taught by Hunts, since the magnetic fasteners of Chen provided with multiple internal magnets attached along their short edges forming the array would provide an attachment that seals not allowing for any openings between the magnets. 

In regard to claim 3, the combined references teach wherein the portion of the base perimeter is affixed to the corresponding portion of the face perimeter by one of stitching, snaps, hook and loop, buttons or zippers (Chen: figures 1-4, identifiers 13 and 14: paragraph 0021).
 
In regard to claims 4 and 5, the combined references teach wherein a first surface of each of the plurality of first elongated magnets in the base elongated cavity comprises two long edges and two short edges and a first magnetic pole extending along the entire first surface and wherein a first surface of each of the plurality of second elongated magnets in the face elongated cavity comprises two long edges and two short edges and a second magnetic pole extending along the entire first surface (Hunts: figures 8A, 8B: paragraph 0051).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the magnetic fastening arrangement of Chen with the magnetic array arrangement as taught by Hunts, since the magnetic fasteners of Chen provided with multiple internal magnets attached along their short edges forming the array would provide an attachment that securely seals without openings between the magnets and the elongated magnets in the base and face having opposing polarities would provide for magnetic attachment of the base and face. 
 	In regard to claim 6, the combined references teach wherein the first magnetic poles of the first surfaces of each of the plurality of first elongated magnets in the base elongated cavity are magnetically attracted to the second magnetic poles of the first surfaces of each of the plurality of second elongated magnets in the face elongated cavity to extend the face 119073-0001CTO1 5570120 119ProcopioInventors: MURPHY, Robert119073-0001 CT02CHEN, Li-Raysection over at least a portion of the face opening and magnetically seal the face section to the base section (Chen teaches the magnetic attachment of the face and base and Hunts teaches long magnetic polarities extending along corresponding magnets: 8A-8B, paragraph 0051).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the magnetic fastening arrangement of Chen with the magnetic array arrangement as taught by Hunts, since the magnetic fasteners of Chen provided with multiple internal magnets attached along their short edges forming the array would provide an attachment that securely seals without openings between the magnets and the elongated magnets in the base and face having opposing polarities would provide for magnetic attachment of the base and face. 

 	In regard to claim 7, the combined references teach wherein the face section has a mouth portion (mouth portion is portion of Chen covering the mouth of the user).  

 	In regard to claim 10, the combined references teach wherein the face section has a nose portion (nose portion is portion of Chen covering the nose of the user).
Claims 1-3, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinquee (US 2015/0245675) in view of Chen (US 2017/0079343) and Serbu (US 3,827,019).
 	In regard to claim 1, Chinquee teaches a head garment comprising: a base section (facemask: 12) defining an enclosed face opening having a base perimeter (see opening in figures 6, 7 and 9: paragraph 0026), the base perimeter having an upper portion and a lower portion (upper portion from along top perimeter edge); a base edge extending along the lower portion of the base perimeter (u-shaped portion of perimeter), a plurality of first magnets oriented along the base edge (paragraph 0026; lined with magnets); a face section having a face perimeter (window cover: 24); wherein a portion of the base perimeter is affixed to a corresponding portion of the face perimeter (affixed perimeter is magnets lining the perimeter of the face and head covering opening: paragraph 0026); a face edge extending along at least a portion of the face perimeter (see figures 6 and 9), a plurality of second magnets oriented along the face edge (paragraph 0026; lined with magnets), wherein each of the plurality of first magnets along the base edge configured to magnetically attach to a corresponding magnet in the plurality of second magnets along the face section edge over at least a portion of the face opening and magnetically seal the face section to the base section (paragraph 0026 and figure 7); and wherein the plurality of first elongated magnets in the base elongated cavity comprises two end magnets and a plurality of internal magnets (magnets lining perimeter of base: paragraph 0026 and figures 6 and 9).
 However, Chinquee fails to teach a piping on the base perimeter and face perimeter that contain the magnets, and the magnets being elongated magnets comprising two long edges and two short edges, and wherein each of the plurality of internal magnets in the base and face elongated cavity are magnetically attached to adjacent ones of the plurality of first and second magnets along both short edges of the internal magnet, such that the plurality of first elongated magnets forms a contiguous malleable barrier within the base elongated cavity.
Chen teaches a head covering with an attachable face covering (head covering: 1 and face covering: 2), the facing covering is attached to the head covering by magnets (see paragraphs 0018-0019), and the magnets are located within piping located along the perimeter of the face covering the head covering (paragraphs 0018-0019). Further, Chen teaches the magnets aligned next to each other to form a hermitical seal between the face and base covering (paragraph 0020). 
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the magnetic face covering attachment of Chinquee within piping and a hermetic magnet alignment as taught by Chen, since the magnetic fasteners of Chinquee provided within piping would provide fastening means that are hidden from view by a decorative strip, but still function to magnetically attach a face covering to a head covering and further the magnets in alignment forming a hermetic seal would provide a more protective connection. Applicant’s invention, Chinquee, and Chen all in the same field of endeavor teaching head coverings with removable face coverings via magnetic fasteners.
Serbu teaches a magnetic fastening means for a garment (column 1, lines 5-8), the magnetic fastening means is a plurality of elongated fasteners located within the hem of a garment (see elongated magnetic fasteners in figures 2, 3 and 6), wherein a plurality of first elongated magnets (21) oriented inside a base elongated cavity (hem of garment: figure 6), each of said plurality of first elongated magnets having a length and a width (see figures 2, 3 and 6), wherein the length is longer than a width of the base elongated cavity (hem of garment: figures 2, 3, and 6); a plurality of second corresponding elongated magnets (22) oriented inside an opposite hem, each of said plurality of second elongated magnets having a length and a width (figures 2, 3 and 6), wherein the length is longer than a width of the hem (figures 2, 3 and 6). Further, it is noted that the magnets of Serbu have north and south magnetic attractions at each end, that are arranged such that the adjacent magnets having opposite attractive poles (see figures 2). The magnets of Serbu provided in aligned next to each other as taught by Chen (Chen: paragraph 0020) would teach the magnets having adjacent ends that are magnetically attracted to each other.
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provide the magnetic fastening arrangements of Chinquee and Chen being elongated magnetic fasteners as taught by Serbu, since the magnetic fasteners of Chinquee and Chen being elongated would provide magnetic fasteners that have multiple poles (north and south) along their length creating multiple pole connections when aligned together to avoid offset magnet attachment, more streamlined magnets to fit the shape and orientation of the elongated cavity, and for adjacent magnets to magnetically attract assisting to form the hermitic seal. Applicant’s invention, Chinquee, Chen, and Serbu are all in the same filed of endeavor teaching garments with magnetic fasteners. 
 
 	In regard to claim 2, the combined references teach wherein each internal magnet in the base elongated cavity comprises two long edges and two short edges and a first magnetic pole extending from a first short edge toward a center portion and a second magnetic pole, opposite the first magnetic pole, extending from a second short edge toward the center portion and meeting the first magnetic pole in the center portion (Serbu: see figure 2 detailing north/south on top/bottom of elongated magnet), and wherein each internal magnet in the base elongated cavity is configured to have at least four separate magnetic attractions when one section is magnetically sealed to the opposite section (Serbu: see figures 2 and 3, magnetic attraction would be to the opposite poles on the opposite elongated magnet and the magnet both above and below that magnet, depending upon the force of magnetic attraction and the manipulation of the garment, the north/south poles of each magnetic has four attraction possibilities).  
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the magnetic fastening means of Chinquee and Chen with the elongated magnetic attraction positioning as taught by Serbu, since the magnetic fastening means of Chinquee and Chen having half north and half south pole attractions along their lengths would provide magnets with multiple attractions that would align properly to the opposing magnet without being offset. Applicant’s invention, Chinquee, Chen, and Serbu are all in the same filed of endeavor teaching garments with magnetic fasteners.  

 	In regard to claim 3, the combined references teach wherein the portion of the base perimeter is affixed to the corresponding portion of the face perimeter by one of stitching, snaps, hook and loop, buttons or zippers (Chen: teaching attaching portion (mouth covering) attached the perimeter of base portion by stitching: paragraph 0018).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the face and base perimeters of Chinquee attached by stitching along their perimeters as taught by Chen, since the base and face attached by stitching along their perimeters would provide a mouth covering that is capable of being removed to expose the mouth of the user, but not being fully removable from the head covering, so as to avoid loss.   
 	
 	In regard to claim 7, the combined references teach wherein the face section has a mouth portion (mouth portion is portion of Chinquee covering the mouth of the user: figure 9).  

 	In regard to claim 10, the combined references teach wherein the face section has a nose portion (nose portion is portion of Chinquee covering the nose of the user: figure 9).
 

Claim(s) 8-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Chinquee (US 2015/0245675), Chen (US 2017/0079343) and Serbu (US 3,827,019) as applied to claims 1, 7 and 10 above, and further in view of Kim (US 2015/0113711).
 	Chinquee, Chen and Serbu fail to teach the mouth portion comprising one or more through holes, the though holes being separated and a nose portion comprising a cutout.
	In regard to claims 8-9, Kim teaches a face covering wherein the face covering has a mouth portion with one or more through holes positioned to be disposed over a mouth when worn (mouth portion is portion covering mouth: figure 6, mouth holes: 35 as seen in figures 2 and 3; paragraph 0031) and wherein the one or more through holes are separated into two sections by a portion of the face section without through holes (though holes: 35 are separated by a portion: 33 as seen in figures 2 and 3).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the face covering of Chinquee, Chen and Serbu with the mouth though holes as taught by Kim, since the face covering of Chinquee provided with mouth through holes would provide a face covering with means to allow free talking and mouth breathing while restricting debris or insects from entering the wearer's mouth (see Kim: bottom of paragraph 0031).

 	In regard to claims 11-13, Kim teaches wherein the nose portion comprises a cutout positioned to accommodate a nose when worn (nose portion including cutout: 34, figures 2 and 3, paragraph 0031), wherein a center portion of the cutout is wider than each edge portion of the cutout; and wherein at least one edge of the cutout is in the shape of an arc (see cutout: 34 having center portion being wider than end portions: figures 2 and 3).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the face covering of Chinquee, Chen and Serbu with the nose cutout as taught by Kim, since the face covering of Chinquee provided with a nose cutout provides a face covering allowing air to easily flow in and out of the nostrils (see Kim paragraph 0031).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,405,591. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and US Patent 10,405,591 both detail a head garment with an opening having piping containing elongated magnets for attaching a face covering having piping containing corresponding elongated magnets, the magnets have long and short edges with the short edges being magnetically attracted to each other to attach and form a continuous malleable barrier (see claims 1-8 of patent US 10,405,591 detailing these structures).

Claims 1-3, 7 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5-7 of U.S. Patent No. 11,185,117. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and US Patent 11,185,117 both detail a head garment with an opening having piping containing elongated magnets for attaching a face covering having piping containing corresponding elongated magnets, the magnets have long and short edges with the short edges being magnetically attracted to each other to attach and form a continuous malleable barrier (see claims 1-2 and 5-7 of patent US 11,185,117 detailing these structures).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732